  EXHIBIT 10.33

 

 

 

[afom_ex1033img1.jpg] 



   

 



 

[afom_ex1033img2.jpg] 



   

 



 

[afom_ex1033img3.jpg] 



   

 



 

[afom_ex1033img4.jpg] 



   

 



 

[afom_ex1033img5.jpg] 



   

 



 

[afom_ex1033img6.jpg] 



   

 



 

[afom_ex1033img7.jpg] 



   

 



 

[afom_ex1033img8.jpg] 



   

 



 

[afom_ex1033img9.jpg] 



   

 



 

[afom_ex1033img10.jpg] 



   

 



 

[afom_ex1033img11.jpg] 



   

 



 

[afom_ex1033img12.jpg] 



   

 



 

[afom_ex1033img13.jpg] 



 



 